Title: From Thomas Jefferson to Elias Boudinot, 3 August 1804
From: Jefferson, Thomas
To: Boudinot, Elias


               
                  
                     Sir
                  
                  Monticello Aug. 3. 04.
               
               Your favor of the 30th. ult. came to hand last night. as the question how far we can place the Indian funds under private direction & cooperation lies within the department of War, I have this day written to Genl. Dearborne on it. if he be still at Washington I may expect an early answer: if gone on to Maine, it will be some time first. in either case as soon as his answer is recieved you shall hear from me. Accept my salutations & assurances of respect.
               
                  
                     Th: Jefferson
                  
               
            